Opinion of the Court
Per Curiam:
On his plea of guilty, the accused was convicted by a special court-martial convened at Camp Hansen, Okinawa, of a number of offenses in violation of the Uniform Code of Military Justice. He now contends that under O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), he could not be tried for two of the offenses which were committed outside the area of United States military installations on the island. We considered the same contention in United States v Ortiz, 20 USCMA 21, 42 CMR 213, decided this date, and determined that the limitation on court-martial jurisdiction promulgated in O’Callahan is inapplicable in Okinawa. Accordingly, we affirm the decision of the United States Navy Court of Military Review.